JUDGE DUVALL
Delivered The opinionof the court:
Various defects in the recognizance, in the order of forfeiture,. and in the summons, are insisted upon as grounds of reversal. None of these objections, however, are deemed available. .
■1. The record shows that the defendant Robards had appeared in discharge of each of the several recognizances which had b.een entered into prior to the 16th June, 1858. When, therefore, the order of the 9th August, 1858, was made,Teciting the failure of the defendant “to appear in discharge of his recognizance,” and declaring the same forfeited, it is certain that there was but one recognizance to which the order could have had reference — fchat of the 16th June, 1858, it being the only one then in force, or obligatory upon the bail.
2. The summons which subsequently issued, and which was regularly executed on the appellants, is in substantial, if not literal, compliance' with the requirements of the provision of *417the Criminal Code, whieh, in express terms, dispenses with all pleadings on the part of the Commonwealth in such proceedings, and merely directs a summons to he issued against the bail, requiring them to appear and show cause why judgment should not be rendered against them for the sum specified in the bail bond, on account of the forfeiture thereof. (Sec. 92.) The office of the summons is simply to notify the bail that there has been a forfeiture of the bond, and that the Commonwealth is proceedihg to enforce it. By the summons in this case the bail are notified, with sufficient certainty, that there had been a forfeiture of their undertaking for the appearance of Robards, and that the Commonwealth was seeking and proceeding to recover a judgment thereon. The mere failure to state in the summons the amount specified in the bond is wholly immaterial. The bail had, in open court, and upon the record, undertaken to pay to the Commonwealth the sum of two thousand dollars if Robards should fail to perform any of the conditions specified in the undertaking, and the call upon them, in the summons, to answer the Commonwealth upon this forfeited recognizance, was a sufficient notice of the amount claimed • against them.
3. Without noticing in detail the various objections taken to the bond itself, it is deemed sufficient to say that it is not defective, either as to form or substance.
The judgment is affirmed.